18-01015-mg     Doc 36     Filed 12/04/18    Entered 12/04/18 09:53:22    Main Document
                                            Pg 1 of 14


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 FOR PUBLICATION
 In re:
                                                 Case No. 16-10378 (MG)
   BRUCE STERMAN and LUBA PINCUS,

                              Debtors.


 ROBERT GELTZER, as Chapter 7 Trustee of
 BRUCE STERMAN and LUBA PINCUS

                              Plaintiff,

                      v.
                                                 Adv. Pro. Case No. 18-01015 (MG)
 OBERLIN COLLEGE, OBERLIN STUDENT
 COOPERATIVE ASSOCIATION, NELNET,
 INC., ALEXANDRA STERMAN, and
 SAMANTHA STERMAN,


                                 Defendants.

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
          PART CROSS-MOTIONS FOR SUMMARY JUDGMENT

A P P E A R A N C E S:

ARCHER & GREINER, P.C.
Counsel to the Chapter 7 Trustee Robert L. Geltzer
630 Third Avenue
New York, NY 10017
By:   Allen G, Kadish, Esq.

PAUL MILBAUER, ESQ.
Counsel to Debtors Bruce Sterman and Luba Pincus
and Defendants Alexandra Sterman and Samantha Sterman
90 John Street – Suite 313
New York, NY 10038
18-01015-mg      Doc 36     Filed 12/04/18    Entered 12/04/18 09:53:22         Main Document
                                             Pg 2 of 14


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

       The Chapter 7 Trustee, Robert L. Geltzer (the “Trustee”), seeks to recover as constructive

fraudulent transfers amounts paid by the Chapter 7 co-debtors, Luba Pincus and Bruce Sterman

(the “Debtors”), to or for the benefit of their two daughters, defendants Alexandra Sterman and

Samantha Sterman (the “Defendants”), allegedly for college tuition, books and supplies, and

room and board while they were students at Oberlin College. The Trustee and the Defendants

filed cross-motions for summary judgment (the “Trustee’s Motion,” ECF Doc. # 24; the

“Defendants’ Motion,” ECF Doc. # 22 at 11). The Defendants’ Motion is supported by the

affidavits of debtor Luba Pincus (the “Pincus Affidavit,” ECF Doc. # 22 at 1) and debtor Bruce

Sterman (the “Sterman Affidavit,” ECF Doc. # 22 at 5).

       The parties also entered a stipulation of undisputed facts (the “Stipulated Facts,” ECF

Doc. # 21). The Stipulated Facts indicate that some of the transfers to or for the benefit of

Samantha were made while she was a college student before she was 21 years old and some were

made while she was a college student after she was 21 years old. The Stipulated Facts indicate

that the transfers to or for the benefit of Alexandra were made after she was 21 years old and had

already graduated from college. According to the Stipulated Facts, since Alexandra graduated

college in 2009, she has been “financially independent.” (Stipulated Facts ¶ 15.)

       The parties limit their cross motions to a request that the Court rule whether the Debtors

received “reasonably equivalent value” for the transfers for college tuition and expenses; if the

Debtors received reasonably equivalent value, the transfers would not be avoidable as

constructive fraudulent transfers even if the Debtors were insolvent at the time of the transfers.

There are two questions presented: first, did the Debtors receive reasonably equivalent value for

their daughters’ college educations and related expenses because their daughters’ education will

                                                 2
18-01015-mg        Doc 36       Filed 12/04/18      Entered 12/04/18 09:53:22               Main Document
                                                   Pg 3 of 14


enhance their self-sufficiency; and second, does it matter whether the daughters were younger or

older than 21 when the transfers were made?

        For the reasons explained below, the Court grants the Trustee’s Motion in part and denies

it in part with respect to the transfers to or for the benefit of Samantha. The Trustee’s Motion is

granted with respect to the transfers to or for the benefit of Alexandra, as she was older than 21

and no longer a student when the transfers were made.

                                            I.     BACKGROUND

        The Debtors, Luba Pincus and Bruce Sterman, filed a joint chapter 7 petition on February

19, 2016 (the “Petition Date”). (The Stipulated Facts ¶ 2.) The Trustee filed an adversary

proceeding to recover allegedly constructively fraudulent transfers made by the Debtors to or for

the benefit of their daughters. (Id. ¶ 11-12.)1

        Alexandra attended Oberlin College from 2005-2009; Samantha attended Oberlin

College from 2009-2013. (Id. ¶ 15-19.) In the six years prior to the Petition Date, the Debtors

made several transfers to or for the benefit of their daughters. The parties stipulate that the

transfers were made in connection with the Defendants’ “college educations at Oberlin College

and related expenses, including school books and supplies, meals, campus housing/rent/utilities,

transportation and birthday presents.” (Id. ¶ 12.)

        The Stipulated Facts state that Alexandra Sterman reached age 21 on January 12, 2008

and graduated from Oberlin College in 2009. (Stipulated Facts ¶¶ 13 & 14.) Exhibit A to the

Complaint (ECF Doc. # 1) indicates that transfers to or for the benefit of Alexandra, totaling



1
         The Complaint also seeks to recover conveyances made to Oberlin College, Oberlin Student Cooperative
Association, Navient Corporation, and Nelnet, Inc. The Trustee entered into a stipulation dismissing the Complaint
against Nelnet, Inc. on September 24, 2018 (ECF Doc. # 30), and has since reached settlement agreements with
Oberlin College, Oberlin Student Cooperative Association, and Navient Corporation. (ECF Doc. # 31-33.)
Accordingly, the only remaining defendants are Alexandra and Samantha Sterman.


                                                        3
18-01015-mg         Doc 36       Filed 12/04/18        Entered 12/04/18 09:53:22                 Main Document
                                                      Pg 4 of 14


$15,675.00, were made between August 13, 2010 and October 13, 2015. Paragraph 12 of the

Stipulated Facts states that “[t]he schedules of transfers that are attached to the Complaint as

Exhibits A and B accurately describe the transfers to and/or for the benefit of the Defendants that

are the subject of the Complaint.” Those two exhibits list transfers between 2010-2015. Both

the Stipulated Facts and the Pincus Affidavit state that Alexandra attended college between 2005

and 2009, and graduated in 2009, so it is clear under the Stipulated Facts that the transfers to or

for the benefit of Alexandra all were made after she was 21 years old and after she graduated

from Oberlin. The Pincus Affidavit also makes clear that “[s]ince graduation [Alexandra] has

been fully employed, self sufficient and tax paying adult.” (Pincus Affidavit ¶ 9.)

         The Trustee claims that the transfers are constructively fraudulent. The Trustee seeks to

recover $15,675.00 from Alexandra for transfers “while she was of majority age.” (Stipulated

Facts ¶ 16.) The Trustee seeks to recover $9,952.00 from Samantha; $2,276.00 of those transfers

were made “in respect of college tuition and living expenses . . . while she was a minor, and

$7,676.00 were made while she was of majority age.”2 (Id. ¶ 18.)

         For purposes of the summary judgment motions, “the parties have agreed not to put

solvency at issue.” (Trustee’s Motion ¶ 12, ECF Doc. # 11.) Therefore, the sole question is

whether the Debtors received reasonably equivalent value for the transfers to or for the benefit of

their daughters.3


2
         Settled New York law recognizes parents’ obligation to provide minor children with housing, food,
education and healthcare. “[I]t is axiomatic that parents are obligated to provide for their children’s necessities, such
as food, clothing, shelter, medical care, and education.” In re Michel, 572 B.R. 463, 475 (Bankr. E.D.N.Y. 2017)
(quoting In re Akanmu, 502 B.R. 124, 132 (Bankr. E.D.N.Y. 2013). The age of majority in New York is 21 years
old. Columbia Cty. Dep’t of Soc. Servs. ex rel. William O v. Richard O, 262 A.D.2d 913, 914, 692 N.Y.S.2d 496,
498 (1999) (“As a general rule, parents are required to support a child until the child attains the age of 21
(see, Family Ct Act § 413 [1][a] ).”).
3
         The Complaint also includes a claim for unjust enrichment. (Complaint ¶¶ 45-49.) The parties’ summary
judgment papers are silent on the unjust enrichment claim and only consider whether the conveyances were
constructively fraudulent. Accordingly, the unjust enrichment claim is not presently before the Court.

                                                           4
18-01015-mg      Doc 36       Filed 12/04/18    Entered 12/04/18 09:53:22        Main Document
                                               Pg 5 of 14


                                    II.   LEGAL STANDARD

       A. Summary Judgment

       Rule 56(a) of the Federal Rules of Civil Procedure, made applicable by Bankruptcy Rule

7056, states that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). To successfully assert that a fact is not in dispute or cannot be

disputed, a movant must:

               cit[e] to particular parts of materials in the record, including depositions,
               documents, electronically stored information, affidavits or declarations,
               stipulations (including those made for purposes of the motion only),
               admissions, interrogatory answers, or other materials; or show[] that the
               material cited do not establish the absence or presence of a genuine dispute,
               or that an adverse party cannot produce admissible evidence to support the
               fact.

FED. R. CIV. P. § 56(c)(1).

       “The party seeking summary judgment bears the burden of establishing that no genuine

issue of material fact exists and that the undisputed facts establish [the movant’s] right to

judgment as a matter of law.” In re Soliman, 515 B.R. 179, 185 (Bankr. S.D.N.Y. 2014), (citing

Rodriguez v. City of New York, 72 F.3d 1051, 1060–61 (2d Cir. 1995)).

       B. Fraudulent Transfers

       The Trustee claims that the transfers were constructively fraudulent pursuant to

Bankruptcy Code § 544. Section 544 provides that the trustee may avoid a transfer of a debtor’s

property interest that is voidable under state law by a creditor holding an allowed unsecured

claim. See 11 U.S.C. § 544(b)(1); see also Banner v. Lindsay (In re Lindsay), Adv. Proc. No.

08-9091, 2010 WL 1780065, at *5 (Bankr. S.D.N.Y. 2010). The Trustee alleges that the

transfers in question were fraudulent under the New York Debtor and Creditor Law (“NYDCL”).

                                                  5
18-01015-mg      Doc 36     Filed 12/04/18    Entered 12/04/18 09:53:22         Main Document
                                             Pg 6 of 14


Under the NYDCL, a conveyance is fraudulent if it is incurred without “fair consideration.”

NYDCL §§ 273 and 275. “Fair consideration” is defined by the NYDCL as follows:

               fair consideration is given for property, or obligation,
               a. When in exchange for such property, or obligation, as a fair
               equivalent therefor, and in good faith, property is conveyed or an
               antecedent debt is satisfied, or
               b. When such property, or obligation is received in good faith to
               secure a present advance or antecedent debt in amount not
               disproportionately small as compared with the value of the property,
               or obligation obtained.

NYDCL § 272.

       Ordinarily, the plaintiff bears the burden of proving a lack of fair consideration but

where, as here, “the facts regarding the nature of the consideration are within the transferee’s

control, the burden of proving the fairness of consideration shifts to the transferee.” Ackerman v.

Ventimiglia (In re Ventimiglia), 362 B.R. 71 (Bankr. E.D.N.Y. 2007).

       The Trustee also argues that the conveyances were constructively fraudulent under

Bankruptcy Code § 548. Under that provision, a trustee may avoid a transfer made by the debtor

within two years of the filing of the petition if the debtor did not receive “reasonably equivalent

value” in the exchange. 11 U.S.C. § 548(a)(1)(b). The Bankruptcy Code defines the term

“value” as “property, or satisfaction or securing of a present or antecedent debt of the debtor, but

does not include an unperformed promise to furnish support to the debtor or to a relative of the

debtor.” 11 U.S.C.A. § 548(d)(2)(A). The Bankruptcy Code does not define the term

“reasonably equivalent value.” In re Gonzalez, 342 B.R. 165, 169 (Bankr. S.D.N.Y. 2006).

Courts have found that the term does not require the exchange to be “mathematically equal” but

“[p]urely emotional benefits, such as love and affection” will not suffice. Id. at 169, 173. Both

direct and indirect benefits flowing to the debtor may be considered. In re Akanmu, 502 B.R.




                                                 6
18-01015-mg         Doc 36       Filed 12/04/18       Entered 12/04/18 09:53:22                Main Document
                                                     Pg 7 of 14


124, 130–31 (Bankr. E.D.N.Y. 2013) (quoting Liquidation Trust v. Daimler AG (In re Old

CarCo LLC), No. 11 Civ. 5039(DLC), 2011 WL 5865193, at *7 (S.D.N.Y. Nov. 22, 2011)).

“Fair consideration” under the NYDCL and “reasonably equivalent value” under section

548(a)(1)(B)(i) have substantially the same meaning. Id. (citing Picard v. Madoff (In re

Bernard L. Madoff Inv. Sec. LLC), 458 B.R. 87, 110 (Bankr.S.D.N.Y.2011)).4

                                             III.     DISCUSSION

         The conveyances in this case must be broken down into three categories: (A) transfers

made for education-related expenses to or for the benefit of both daughters after they reached the

age of majority so that they could attend Oberlin College,5 (B) transfers made for education-

related expenses to or for the benefit of Samantha when she was a minor, and (C) transfers to

Alexandra after she graduated from college. Summary judgment should be granted to the

Trustee with respect to categories (A) and (C) and denied with respect to category (B).

Summary judgment should be denied to Alexandra and Samantha with respect to category (A)

and (C) and granted to Samantha with respect to category (B).6

         A. The Education Related Transfers Made after the Defendants Reached the Age of
            Majority

         There is a developing body of law regarding whether college tuition payments made by

parents for the education of their children after they reach the age of majority are constructively


4
        Both section 548 of the Bankruptcy Code and the NYDCL require that the trustee establish that the Debtors
were insolvent when the transfers were made. Whether the Debtors were insolvent at the times of the transfers
remains unresolved.
5
         All the challenged transfers to or for the benefit of Alexandra were made after reached the age of majority
(21) and after she graduated from college in 2009, and while she was working and “financially independent.” It is
unclear how these transfers after Alexandra graduated were made so that Alexandra could attend Oberlin College
from which she had already graduated. In any event, as explained below, the Court concludes that the Debtors did
not receive reasonably equivalent value for transfers made to or for the benefit of Alexandra or Samantha after they
reached the age of 21.
6
         The Complaint also seeks to recover $700 in cash gifts to Alexandra and Samantha. The Stipulated Facts
do not provide any details about those gifts. Nothing in this Opinion addresses the issues concerning the cash gifts.

                                                          7
18-01015-mg         Doc 36      Filed 12/04/18       Entered 12/04/18 09:53:22                Main Document
                                                    Pg 8 of 14


fraudulent. The Trustee points to several decisions where courts held that pre-petition college

tuition payments are avoidable because the debtor parents did not receive reasonably equivalent

value in exchange for the tuition payments. See Boscarino v. Bd. of Trs. of Conn. State Univ.

Sys. (In re Knight), 2017 WL 4410455 (Bankr. D. Conn. 2017); Roach v. Skidmore Coll. (Matter

of Dunston), 566 B.R. 624, 636-37 (Bankr. S.D. Ga. 2017); Gold v. Marquette Univ. (In re

Leonard), 454 B.R. 444 (Bankr. E.D. Mich. 2011); Lindsay, 2010 WL 1780065. The Defendants

counter by pointing to case law holding that parents did receive reasonably equivalent value in

exchange for college tuition payments. See Lewis v. Penn. St. Univ. (In re Lewis), 574 B.R. 536,

541 (Bankr. E.D. Pa. 2017); DeGiacomo v. Sacred Heart Univ., Inc. (In re Palladino), 556 B.R.

10, 16 (Bankr. D. Mass. 2016); Trizechahn Gateway, LLC v. Oberdick (In re Oberdick), 490

B.R. 687, 712 (Bankr. W. D. Pa. 2013); Sikirica v. Cohen (In re Cohen), 2012 WL 5360956, at

*10 (Bankr. W. D. Pa. 2012).7

         Whether insolvent parents receive reasonably equivalent value for college tuition

payments made for the benefit of their adult children is a culturally and socially charged issue.

With the greatest respect for the courts that have found reasonably equivalent value for such

tuition payments, the Court is constrained by the language of the Bankruptcy Code and the

NYDCL—those statutes define the terms “value” and “fair consideration” to require either the

transfer of property or the satisfaction of an antecedent debt in return for an insolvent debtor’s

payments. 11 U.S.C.A. § 548(d)(2)(A); NYDCL § 272. The Debtors received neither in this




7
         The recent decision by the district court in Pergament v. Brooklyn Law School, 18-CV-2204 (ARR), 2018
WL 6182502 (E.D.N.Y. November 27, 2018), is inapposite. The court reversed the bankruptcy court’s grant of
summary judgment on constructive fraudulent transfer claims in favor of three universities that received tuition
payments from a chapter 7 debtor for two of his children. The issue addressed by the district court was whether the
colleges were initial transferees, or subsequent transferees that took the tuition payments in good faith. The issue
whether the debtor received reasonably equivalent value for the tuition payments is not addressed.


                                                         8
18-01015-mg        Doc 36       Filed 12/04/18       Entered 12/04/18 09:53:22               Main Document
                                                    Pg 9 of 14


case with respect to transfers made to or for the benefit of Alexandra and Samantha after they

reached the age of majority—21 years old in New York State.8

        Alexandra and Samantha argue that their parents received reasonably equivalent value

because the transfers made after they were adults increased the likelihood that they would be

self-sufficient. (Pincus Affidavit ¶ 23.) The Massachusetts bankruptcy court reached that

conclusion in In re Palladino, 556 B.R. at 16. In that case, the debtors made pre-petition tuition

payments so that their daughter could attend college. Id. at 12. The Trustee attempted to set

aside the tuition payments on a theory of constructive fraud. Id. at 13. The court ruled against

the trustee because it found that the parents received an economic benefit from the tuition

payments. The court stated:

                 I find that the [debtors] paid [the college] because they believed that
                 a financially self-sufficient daughter offered them an economic
                 benefit and that a college degree would directly contribute to
                 financial self-sufficiency . . . A parent can reasonably assume that
                 paying for a child to obtain an undergraduate degree will enhance
                 the financial well-being of the child which in turn will confer an
                 economic benefit on the parent. This, it seems to me, constitutes a
                 quid pro quo that is reasonable and reasonable equivalence is all that
                 is required.

Id. at 16.

        The court’s conclusion is supported by studies on the value of a college education to a

family. See Brief Amici Curiae of American Council on Education, and 19 Other Education

Associations in Support of Sacred Heart University, Inc. and Affirmance, at 4-7, Degiacomo v.


8
          State law determines the age of majority. It defines the age below which parents are required to provide
financial support for their children. The State law requirement to provide financial support establishes the
antecedent debt that is satisfied by the payment for tuition and related expenses. As already indicated, New York
law sets the age of majority at 21. See supra n.3. In re Knight, 2017 WL 4410455, one of the best reasoned
decisions concluding that tuition payments for adult children does not provide reasonably equivalent value arose
from transfers for college tuition for a child over 18 years of age in Connecticut. Unlike New York which defines
the age of majority as 21, Connecticut defines the age of majority as 18. See Spencer v. Spencer, 10 N.Y.3d 60, 63
(2008).


                                                         9
18-01015-mg         Doc 36       Filed 12/04/18 Entered 12/04/18 09:53:22                      Main Document
                                               Pg 10 of 14


Sacred Heart University, No. 17-1334 (1st Cir. Jul. 27, 2017) (citing studies showing that a

college degree improves an individual’s chances of gaining employment, increases their average

income, and decreases the chances that they will live with their parents).

         The Court does not question whether the Debtors’ decision to send money to or for the

benefit of their adult daughters for their college education was economically prudent. But,

unfortunately, the economic “benefit” identified by the Defendants does not constitute “value”

under the NYDCL or the Bankruptcy Code.

         In In re Lindsay, 2010 WL 1780065, Judge Morris ordered avoidance, as constructively

fraudulent transfers, of college tuition payments made for the benefit of the debtors’ son. It is

unclear whether the tuition payments were made before or after the son turned 21. The opinion

only refers to the “adult son” living with his parents. Id. at 1. The court rejected the defendants’

argument that a legal obligation to pay the tuition existed.9 The defendants argued that they had

a legal and moral obligation to pay for their child’s education. Id. at *9. But the defendants did

not point to any authority supporting these arguments. Id. (“The Court is not aware of any law

requiring a parent to pay for a child’s college education. Defendants do not offer any authority

in support of their argument that a judgment debtor’s ‘moral obligation’ to pay for a child’s

college education is a defense to [the NYDCL].”). To the extent that Lindsay is read to require

avoidance for tuition and education-related expenses for adult children, this Court agrees with

the decision. See also Knight, 2017 WL 4410455, at *5 (“While such support is unquestionably




9
          In re Lindsay, No. 06-36352 (CGM), 2010 WL 1780065, at *9 (Bankr. S.D.N.Y. May 4, 2010)
(“Defendants admit that they transferred proceeds of certain assets sales to a university for their son’s education.
The Court notes at the outset that Defendants produce no evidence of their alleged legal obligation to pay their son’s
tuition, such as a promissory note in favor of the university or a lender. The Court is not aware of any law requiring
a parent to pay for a child’s college education.”).


                                                         10
18-01015-mg         Doc 36       Filed 12/04/18 Entered 12/04/18 09:53:22                     Main Document
                                               Pg 11 of 14


admirable . . . it is undisputed that the Debtor had no legal obligation [to] pay for her adult son’s

college education.”).10

         The Defendants here also argue that the Debtors received “psychic and other intangible

benefits” from the conveyances. (Defendants’ Opposition Brief, at 12.) The Defendants explain:

                  The debtors benefited when they paid rent by knowing their
                  daughters had a roof over their heads on campus. The debtors
                  benefited when they paid utilities by knowing their daughters has
                  [sic] heat and light to read their books on campus. The debtors
                  benefited when they paid health insurance by knowing their
                  daughters could receive medical care. The debtors benefitted when
                  they paid for transportation to and from Oberlin by knowing their
                  daughters were travelling safely to and from campus.

(Id. at 11.) The Defendants support this argument by citing to In re Gonzalez, 342 B.R. 165. In

that case, the debtor had a son out of wedlock with a woman named Karen. Id. at 167. Although

he had no legal obligation to do so, the debtor made regular monthly payments on a mortgage for

the home where his son and Karen lived. Id. The debtor claimed “that he made the payments to

support his son . . . and because Karen was unable to keep current on the note and could not

otherwise provide a proper home for [their son].” Id. The debtor spent “all of his weekends” at

the home with Karen and his son. Id. at 167. The trustee argued that the mortgage payments

made by the debtor were avoidable because they were constructively fraudulent. Id. at 168. The

court ruled against the trustee. The Defendants correctly point out that the Gonzalez court’s

ruling was based in part because the debtor received “psychic” and “other intangible benefits”

from the mortgage payments. Id. at 172. The Defendants ignore, however, that the court found

that these benefits were “in addition to” the debtors’ use of the property on a weekly basis. Id.



10
          To the extent that Lindsay is read to require avoidance for tuition and education-related expenses for adult
children, I agree with the decision. As explained in the next section of this Opinion, however, I reach a different
result for transfers for tuition and education-related expenses for minor children, which I conclude may be supported
by reasonably equivalent value.

                                                         11
18-01015-mg      Doc 36     Filed 12/04/18 Entered 12/04/18 09:53:22              Main Document
                                          Pg 12 of 14


Thus, Gonzalez does not stand for the proposition that “psychic” benefits alone constitute

reasonably equivalent value, as the Defendants portend.

       Accordingly, the Trustee’s summary judgment motion with respect to the transfers made

after Alexandra and Samantha reached the age of 21 is granted.

       B. Education Related Conveyances before Samantha Reached the Age of Majority

       The Stipulated Facts indicate that $2,276.00 of the transfers to or for the benefit of

Samantha were made while she was a minor. (Stipulated Facts ¶ 18.) The Stipulated Facts also

state that the transfers were made for her “college education[ ] at Oberlin College and related

expenses, including school books and supplies, meals, campus housing/rent/utilities,

transportation and birthday presents.” (Id. ¶ 12.) While the case law does not require that

parents pay for college tuition for a minor child at a private college to satisfy the parents’

obligation to provide a minor child with education, the issue rather is whether the parents receive

reasonably equivalent value when they do pay for such an education. On this issue, the Court

agrees with Chief Judge Craig, writing in In re Akkanmu:

               The Trustee argues that New York law does not require the Debtors
               to provide parochial or private school education, and that the
               Debtors could have satisfied their obligation at no cost by sending
               the children to public school. This argument misses the point. The
               fact that the Debtors chose to educate their children in parochial
               school rather than public school, arguably exceeding the “minimum
               standard of care,” does not change the fact that, by doing so, they
               satisfied their legal obligation to educate their children, thereby
               receiving reasonably equivalent value and fair consideration. It is
               irrelevant to this determination whether the Debtors could have
               spent less on the children's education, or, for that matter, on their
               clothing, food, or shelter. To hold otherwise would permit a trustee
               to scrutinize debtors’ expenditures for their children’s benefit, and
               seek to recover from the vendor if, in the trustee’s judgment, the
               expenditure was not reasonably necessary, or if the good or service
               could have been obtained at a lower price, or at no cost, elsewhere.
               For example, a trustee could seek to avoid a debtor’s payments to a
               restaurant for a meal purchased for the debtor’s child, or payments

                                                  12
18-01015-mg        Doc 36       Filed 12/04/18 Entered 12/04/18 09:53:22                     Main Document
                                              Pg 13 of 14


                 to a department store for clothing purchased for the child, on a
                 theory that adequate food or clothing could have been obtained at
                 lower cost. A trustee could sue the vendor to recover the cost of a
                 computer or other electronic device purchased pre-petition by a
                 debtor for his child, on the theory that the item was not reasonably
                 necessary. . . . . The absurdity of this scenario is obvious.

                 A trustee is not granted veto power over a debtor’s personal
                 decisions, at least with respect to pre-petition expenditures. “[A]
                 trustee’s powers are not limitless.” In re Thompson, 253 B.R. 823,
                 825 (Bankr. N.D. Ohio 2000). “[T]he ‘Bankruptcy Code confers
                 absolutely no power upon the trustee to make decisions concerning
                 how a debtor manages his everyday affairs such as where the debtor
                 will live or work.’” French v. Miller (In re Miller), 247 B.R. 704,
                 709 (Bankr. N.D. Ohio 2000) (determining whether a chapter 7
                 trustee may waive the attorney-client privilege of a debtor). This is
                 equally applicable to a debtor’s decisions concerning where and
                 how to educate his children.

In re Akanmu, 502 B.R. at 132–33; Graves v. Graves, 675 N.Y.S.2d 843, 846-47 (Sup. Ct. 1998)

(requiring father to pay for child’s college education).

        Therefore, barring facts showing egregious conduct by debtors (which has not been

shown here with respect to these Debtors),11 the Court concludes that Samantha is entitled to

summary judgment dismissing the portion of the Trustee’s claim seeking to recover $2,276.00 of

the transfers to or for the benefit of Samantha made while she was a minor; the Trustee’s cross

motion to recover this portion of the transfers is denied.

        C. Transfers to Alexandra After She Graduated from College

        The Court has already concluded in Section A above that the Debtors did not receive

reasonably equivalent value in return for the transfers made to or for the benefit of Alexandra

and Samantha after they were 21. The Stipulated Facts show that all the transfers to or for the

benefit of Alexandra were after she graduated college, after she reached the age of 21, and after


11
          One could postulate egregious facts—such as a distressed debtor making a lump sum transfer of several
years of tuition payments and expected related expenses before filing a bankruptcy case—that could lead a court to
conclude that the transfer is avoidable as an actual or constructive fraudulent transfer.

                                                        13
18-01015-mg       Doc 36     Filed 12/04/18 Entered 12/04/18 09:53:22              Main Document
                                           Pg 14 of 14


she was financially independent. Even if any argument could support paying college tuition and

related expenses for an adult child while still in school, if the student started college while still a

minor, no argument has been made that would immunize from avoidance transfers made after

graduation once the adult child has become financially independent.

                                       IV.     CONCLUSION

         For the reasons explained above, the Court concludes that transfers to or for the benefit of

Alexandra and Samantha after they reached the age of 21 for college tuition and related expenses

are avoidable as constructive fraudulent transfers if the Debtors were insolvent at the times the

transfers were made. On the other hand, on the record before the Court, transfers to or for the

benefit of Samantha while she was a minor for college tuition and related expenses were

supported by reasonably equivalent value and, therefore, are not avoidable.

         IT IS SO ORDERED.

Dated:     December 4, 2018
           New York, New York

                                                _____  Martin Glenn____________
                                                       MARTIN GLENN
                                                United States Bankruptcy Judge




                                                  14
